DETAILED ACTION
	This office action is response to communications for Application No. 16/783,529 filed on 02/06/2020.
Claims 1-2 are pending and ready for examination.

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-2 are objected to because of the following informalities: Regarding Claim 1, the claim recites the limitation, “each said one or more scalable cuboids may be repeatably resized or scaled to any desired size by” on Page 2, Line 12 and a second occurrence on Page 3, Line 6. The examiner believes this is a typo and the second occurrence of the limitation is meant to represent the scalable triangular prisms. Accordingly, Page 3, Line 6 should read, “each said one or more scalable triangular prism may be repeatably resized or scaled to any desired size by…” 
Claim 2 contains similar deficiencies. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the claim recites the limitation "the living space or interior space of a house or building" on Page 1, Lines 3-4. The claim recites the limitation, “the wall height” on Page 1, Line 17. The claim recites the limitation, “the calling height” on Page 1, Line 19. The claim recites the limitation, “the contiguous surface” in Page 3, Line 19. There is insufficient antecedent basis for these limitations in the claims.
Further, the claim recites the limitations, “each said one or more scalable cuboids has a first wall, a second wall, a third wall, a fourth wall, a ceiling, a floor, wherein each may be an interior surface or an exterior surface of said three-dimensional model of the living space or interior space specified on said floor plan; 
each said one or more scalable cuboids may be repeatably resized or scaled to any desired size by selecting one said edge or said corner with said cursor, using said mouse or track pad, and moving said edge or said corner to expand or contract said edge or said corner or increase or decrease its size as desired, when said mouse or track pad is then released to leave said edge or said corner at this new location, thereby sizing or re-sizing said scalable cuboid;
each said one or more scalable triangular prisms has a first wall, a second wall, a third wall, a ceiling, a floor, wherein each may be an interior surface or an exterior surface of said three-dimensional model of the living space or interior space specified on said floor plan;
each said one or more scalable cuboids may be repeatably resized or scaled to any desired size by selecting one said edge or said corner with said cursor, using said mouse or track pad, and moving said edge or said corner to expand or contract said edge or said corner or increase or decrease its size as desired, when said mouse or track pad is then released to leave said edge or said corner at this new location, thereby sizing or re-sizing said scalable triangular prism.
may be" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP § 2173.05(d).
Claim 2 contains similar deficiencies and is also rejected for similar reasons.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more in view of the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).

Regarding Claim 1, in view of Step 1, the claimed invention is directed to a statutory category of a process.
	In view of Step 2A, Prong One, the claims are directed to a judicial exception as an abstract idea, specifically a mental process. The limitations as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, obtaining a digital file of a floor plan drawing, uploading or importing said digital file, entering the wall height, entering the ceiling height merely represents data gathering steps. Further, the limitations for construction of a three-dimensional model, in the context of this claim, encompasses the user manually using a pen and paper to draw one or more scalable cuboids and/or one or more scalable triangular prisms on a floorplan overlay, draw ceilings, walls, and floors with respect to an interior surface or exterior surface of a model, resizing or redrawing the one or more scalable cuboids and/or one or more scalable triangular prisms, creating the model with no gaps or overlaps with respect to the floor plan, draw a unitary model, and draw all windows and doors to the model. Furthermore, the final of the step of the claim merely recites adding all windows and doors to the model which is a pure mental process of concepts performed in the human mind (including an observation, evaluation, judgment, opinion). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
	In view of Step 2A, Prong Two, the limitations obtaining a digital file of a floor plan drawing, uploading or importing said digital file, entering the wall height, entering the ceiling height merely represents data gathering steps, which amounts to insignificant extra-solution activity. MPEP § 2106.05(g) Insignificant Extra-Solution Activity: “The term "extra-solution activity" can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. Extra-solution activity includes both pre-solution and post-solution activity. An example of pre-solution activity is a step of gathering data for use in a claimed process, e.g., a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent. (3) Whether the limitation amounts to necessary data gathering and outputting, (i.e., all uses of the recited judicial exception require such data gathering or data output).”
	The additional elements have been considered both individually and as an ordered combination in the significantly more consideration. Accordingly, the claim is directed to the abstract idea.
	In view of Step 2B, as discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere data gathering, which is insignificant extra-solution activity, see MPEP § 2106.05(g). The same analysis applies here in 2B, i.e., mere data gathering cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
obtaining a digital file of a floor plan drawing, uploading or importing said digital file, entering the wall height, entering the ceiling height are acquired in anyway other than what is well-understood, routine, conventional activity (Instant App. Specification, [0079] “First a computer with a keyboard, a screen or monitor, and a mouse or track pad, used to direct a cursor on the screen or monitor, is obtained wherein the software of this invention is properly installed and functioning on this computer. Next, a floor plan drawing of a house or building with dimensions of all walls and specifications of all doors and all windows is obtained.”) Court decisions cited in MPEP § 2106.05(d)(Il) indicate that storing and retrieving information in memory (Versata Dev. Group, Inc.) is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the collecting step is well-understood, routine, conventional activity is supported under Berkheimer Option 2.
	For these reasons, there is no inventive concept in the claim, and thus it is ineligible. 

Regarding Claim 2, in view of Step 1, the claimed invention is directed to a statutory category of a process.
	In view of Step 2A, Prong One, the claims are directed to a judicial exception as an abstract idea, specifically a mental process. The limitations as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, obtaining a digital file of a floor plan drawing, uploading or importing said digital file, entering the wall height, entering the ceiling height merely represents data gathering steps. Further, the limitations for creating a real-time tabulation or matrix of exterior surface data, in the context of this claim, encompasses the user manually using a pen and paper create an input as a table, to draw one or more scalable cuboids and/or one or more scalable triangular prisms on a floorplan overlay, draw ceilings, walls, and floors with respect to an interior surface or exterior surface of a model, resizing the one or more scalable cuboids and/or one or more scalable triangular prisms, creating the model with no gaps or overlaps with respect to the floor plan, draw a unitary model, add all windows and doors to the model, and including surface area measurements with respect to the tabulation or table. Furthermore, the final of the step of the claim merely recites said real-time tabulation or matrix of exterior surface data of a three-dimensional model of the living space or interior space includes a tabulation of each said exterior surface of said three-dimensional model of the living space with an accurate surface area measurement of each said exterior surface of said three-dimensional model of the living space of the model which is a pure mental process of concepts performed in the human mind (including an observation, evaluation, judgment, opinion). A real-time tabulation or matrix including surface area measurements merely represents processing information or data in the form of a table or chart with rows and columns. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
	In view of Step 2A, Prong Two, the limitations obtaining a digital file of a floor plan drawing, uploading or importing said digital file, entering the wall height, entering the ceiling height merely represents data gathering steps, which amounts to insignificant extra-solution activity. MPEP § 2106.05(g) Insignificant Extra-Solution Activity: “The term "extra-solution activity" can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. Extra-solution activity includes both pre-solution and post-solution activity. An example of pre-solution activity is a step of gathering data for use in a claimed process, e.g., a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent. (3) Whether the limitation amounts to necessary data gathering and outputting, (i.e., all uses of the recited judicial exception require such data gathering or data output).”
	The additional elements have been considered both individually and as an ordered combination in the significantly more consideration. Accordingly, the claim is directed to the abstract idea.
	In view of Step 2B, as discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere data gathering, which is insignificant extra-solution activity, see MPEP § 2106.05(g). The same analysis applies here in 2B, i.e., mere data gathering cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
	Under the MPEP § 2106.05(d), a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B. Here, the collecting step was considered to be extra-solution activity in Step 2A, and thus it is reevaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The background of the example does not provide any indication that the obtaining a digital file of a floor plan drawing, uploading or importing said digital file, entering the wall height, entering the ceiling height are acquired in anyway other than what is well-understood, routine, conventional activity (Instant App. Specification, [0079] “First a computer with a keyboard, a screen or monitor, and a mouse or track pad, used to direct a cursor on the screen or monitor, is obtained wherein the software of this invention is properly installed and functioning on this computer. Next, a floor plan drawing of a house or building with dimensions of all walls and specifications of all doors and all windows is obtained.”) Court decisions cited in MPEP § 2106.05(d)(Il) indicate that storing and retrieving information in memory (Versata Dev. Group, Inc.) is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the collecting step is well-understood, routine, conventional activity is supported under Berkheimer Option 2.
	For these reasons, there is no inventive concept in the claim, and thus it is ineligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Merell et al. (Non-Patented Literature, “Computer-Generated Residential Building Layouts”, hereinafter “Merrell”) in view of Kim et al. (Non-Patented Literature, “Simplification of geometric objects in an indoor space”, hereinafter “Kim”) in further view of Zhou et al. (Non-Patented Literature, “Optimization of HVAC system in typical residential buildings in northern China”, hereinafter “Zhou”) in further view of Suchorab et al. (Non-Patented Literature, “COMPUTER AIDED DESIGNING 3D Modeling of the Passive House”, hereinafter “Suchorab”).
Regarding Claim 1, Merrell discloses a process for constructing a three dimensional model of the living 4space or interior space of a house or building (Merrell, [1st page, 2nd col.], “The floor plans can be used to construct a three-dimensional model of the building…” [Figs. 1, 2, 9, 10, 14]) from a floor-plan drawing 5of the house or building  (Merrell, [1st page, 2nd col.], “The floor plans can be used to construct a three-dimensional model of the building…” [Figs. 1, 2, 6, 8, and 11]) 7comprising the steps of:  
obtaining a computer (Merrell, [Abstract], “We present a method for automated generation of building layouts for computer graphics applications.”) with:
	loading or installing a software on said computer (Merrell, [Abstract], “We present a method for automated generation of building layouts for computer graphics applications.”);
	11obtaining a digital file of a floor plan drawing (Merrell, [Page 181:5, Section 5], “Once an architectural program is generated, it is turned into a building layout: a detailed floor plan for each floor. These floor plans must realize the program and feature well-formed internal and external shapes.”) [Figs. 1, 2, 6, 8, and 11]) of the living space or 12interior space of a house or building (Merrell, [1st page, 2nd col.], “The floor plans can be used to construct a three-dimensional model of the building…[Figs. 1, 2, 9, 10, 14]) that shows a scaled two-13dimensional depiction of all walls, all floors, all doors, and all 14windows (Merrell, [Page 181:3, 2nd col.], “At this stage, wall segments are pinned down and doors, windows, and open walls are precisely specified… The first stage of our building layout pipeline expands a sparse set of high-level requirements – such as the desired number of bedrooms, bathrooms, and floors – into a complete architectural program.” [Page 181:7, 2nd col.], “Each available style is specified in a style template, listing the geometric and material properties of every building element: windows, doors, wall segments, gables, stairs, roofs, and patio poles and banisters.” [Fig 2]);
Merrell, [1st page, 2nd col.], “A set of floor plans that realizes the architectural program is then obtained through stochastic optimization (Figure 1, middle). The floor plans can be used to construct a three-dimensional model of the building (Figure 1, right). Taken together, the approach provides a complete pipeline for computer-generated building layouts.”).
	adding all windows (Merrell, [Page 181:7, 2nd col.], “Each available style is specified in a style template, listing the geometric and material properties of every building element: windows, doors, wall segments, gables, stairs, roofs, and patio poles and banisters.”) designated in said floor plan to the corresponding 8said exterior surface of said three-dimensional model of the living 9space or interior space as specified on said floor plan (Merrell, [1st page, 2nd col.], “The floor plans can be used to construct a three-dimensional model of the building…” [Figs. 1, 2, 9, and 14] – the figures disclose windows to exterior surfaces and interior spaces of the 3D model corresponding to the floor plan.); and  	
	10adding all doors (Merrell, [Page 181:7, 2nd col.], “Each available style is specified in a style template, listing the geometric and material properties of every building element: windows, doors, wall segments, gables, stairs, roofs, and patio poles and banisters.”) designated in said floor plan to the corresponding said 11exterior surface of said three-dimensional model of the living space or 12interior space specified on said floor plan  (Merrell, [1st page, 2nd col.], “The floor plans can be used to construct a three-dimensional model of the building…” [Figs. 1, 2, 9, and 14] – the figures disclose doors to exterior surfaces and interior spaces of the 3D model corresponding to the floor plan.).

Merrell does not expressly disclose
obtaining a computer with: a keyboard, a screen or monitor, and a mouse or track pad used to direct a cursor on said screen or monitor; 
entering the wall height specified on said floor plan into said software on said computer; 
entering the ceiling height or plate height specified on said floor plan into said software on said computer; 
adding one or more scalable cuboids and/or one or more scalable triangular prisms to fill the entire living space or interior space of a house or building without any gaps or overlap between each of said one or more scalable cuboids and/or said one or more scalable triangular prisms to created said three-dimensional model of the living space or interior space specified on said floor plan;
 wherein, each said one or more scalable cuboids is a cuboid or hollow cube shaped member that is created in said software and depicted on said screen as an overlay on said floor plan;
each said one or more scalable cuboids has a first wall, a second wall, a third wall, a fourth wall, a ceiling, a floor, wherein each may be an interior surface or an exterior surface of said three-dimensional model of the living space or interior space specified on said floor plan;
each said one or more scalable cuboids may be repeatably resized or scaled to any desired size by selecting one said edge or said corner with said cursor, using said mouse or track pad, and moving said edge or said corner to expand or contract said edge or said corner or increase or decrease its size as desired, when said mouse or track pad is then released to leave said edge or said corner at this new location, thereby sizing or re-sizing said scalable cuboid;
each said one or more scalable triangular prisms is a triangular prism shaped member or three-sided prism shaped member that is created in said software and depicted on said screen as an overlay on said floor plan;
each said one or more scalable triangular prisms has a first wall, a second wall, a third wall, a ceiling, a floor, wherein each may be an interior surface or an exterior surface of said three-dimensional model of the living space or interior space specified on said floor plan;
each said one or more scalable decrease its size as desired, when said mouse or track pad is then released to leave said edge or said corner at this new location, thereby sizing or re-sizing said scalable triangular prism;
each said room on each said floor of said floor plan is filled with said one or more scalable cuboids and/or said one or more scalable triangular prisms so that all said rooms are completely filled with said scalable cuboids and/or said scalable triangular prisms, with exact alignment between these members; 
wherein, all said interior surfaces of each said scalable cuboid and each said scalable triangular prism are coincident with the contiguous surface of their neighboring said scalable cuboid or said scalable triangular prism, so that there are no gaps or overlap between these members and all said exterior surfaces of each said scalable cuboid and each scalable triangular prism are coincident with the contiguous surface of the corresponding wall, ceiling, or floor as specified on said floor plan so that there are no gaps or overlap between these members;
all said interior surfaces of each said scalable cuboid and each said scalable triangular prism are effectively removed to form a unitary piece or model that is said three dimensional model of the living space or interior space of a house or building.

	However, Kim discloses
	adding one or more scalable cuboids (Kim, [Figs. 3, 5, 20, and 21]) and/or one or more scalable 22triangular prisms (Kim, [Figs. 1, 12, 20-21, 23-24]) to fill the entire living space or interior space of a house or building without any gaps or overlap between each of said Page 1 of 8one or more scalable cuboids and/or said one or more scalable triangular prisms (Kim, [Figs. 1, 20-21, 23-24]) to created said three-dimensional model of the 3living space or interior space specified on said floor plan (Kim, [Figs. 1, 20-21, 23-24]); 
	each said one or more scalable cuboids has a first wall, a second wall, 8a third wall, a fourth wall (Kim, [Figs. 1 and 21]), a ceiling (Kim, [Figs. 1 and 21]), a floor (Kim, [Figs. 1 and 21]), wherein each Kim, [Figs. 1 and 21]);
each said one or more scalable triangular prisms (Kim, [Figs. 1, 20, and 21]) is a triangular prism 20shaped member or three-sided prism shaped member (Kim, [Figs. 1, 20, and 21]) that is created 21in said software and depicted on said screen as an overlay on said floor plan (Kim, [Figs. 1, 20, and 21]);Page 2 of 8
each said one or more scalable triangular prisms has a first wall, a second wall, a third wall (Kim, [Figs. 1 and 21]), a ceiling (Kim, [Figs. 1 and 21]), a floor (Kim, [Figs. 1 and 21]), wherein each may be an 3interior surface or an exterior surface of said three-dimensional 4model of the living space or interior space specified on said floor 5plan (Kim, [Figs. 1 and 21]);  	
	each said room on each said floor of said floor plan is filled with said 14one or more scalable cuboids (Kim, [Figs. 3, 5, 20, and 21]), and/or said one or more scalable 15triangular prisms (Kim, [Figs. 1, 20, and 21]), so that all said rooms are completely filled with 16said scalable cuboids and/or said scalable triangular prisms, with 17exact alignment between these members (Kim, [Figs. 1 and 21]); 
	wherein, all said interior 18surfaces of each said scalable cuboid and each said scalable 19triangular prism are coincident with the contiguous surface of their 20neighboring said scalable cuboid or said scalable triangular prism, 21so that there are no gaps or overlap between these members and all 22said exterior surfaces of each said scalable cuboid and each scalable triangular prism are coincident with the contiguous surface of the Page 3 of 8corresponding wall, ceiling, or floor as specified on said floor plan so that there are no gaps or overlap between these members (Kim, [Figs. 1 and 21] – no gaps overlaps between shapes.);
	 3all said interior surfaces of each said scalable cuboid and each said 4scalable triangular prism are effectively removed to form a unitary 5piece or model that is said three dimensional model of the living 6space or interior space of a house or building (Kim, [Fig. 12]).
Merrell and Kim are each and respectively analogous to the instant application because they are from the same field of endeavor of 3D modeling techniques for buildings. It would have been obvious to one of the ordinary skill in the art before the effective filing date of the instant application to integrate Kim’s design of representing a 3D modeled object as cuboids and prisms to represent real-world spaces (Kim, [Abstract], “For instance, a conventional room is surrounded by vertically aligned walls and a horizontally aligned ceiling and floor. For this reason, we propose a dedicated simplification method of 3D geometric objects in an indoor space. Our method takes full advantage of the prism model, which is an alternative 3D geometric model that supports prismatic shapes motivated by traits of indoor spaces.”).

Merrell and Kim does not expressly disclose 
obtaining a computer with: a keyboard, a screen or monitor, and a mouse or track pad used to direct a cursor on said screen or monitor; 
entering the wall height specified on said floor plan into said software on said computer; 
entering the ceiling height or plate height specified on said floor plan into said software on said computer; 
wherein, each said one or more scalable cuboids is a cuboid or hollow cube shaped member that is created in said software and depicted on said screen as an overlay on said floor plan;
each said one or more scalable cuboids may be repeatably resized or scaled to any desired size by selecting one said edge or said corner with said cursor, using said mouse or track pad, and moving said edge or said corner to expand or contract said edge or said corner or increase or decrease its size as desired, when said mouse or track pad is then released to leave said edge or said corner at this new location, thereby sizing or re-sizing said scalable cuboid;
each said one or more scalable 

wherein, each said one or more scalable cuboids is a cuboid or hollow cube shaped member that is created in said software and depicted on said screen as an overlay on said floor plan.
However, Zhou discloses wherein, 4each said one or more scalable cuboids is a cuboid or hollow cube 5shaped member (Zhou, [Page 926, [Fig. 1]) that is created in said software and depicted on said 6screen as an overlay on said floor plan (Zhou, [Page 926, [Fig. 1]).
Merrell, Kim, and Zhou are each and respectively analogous to the instant application because they are from the same field of endeavor of 3D modeling techniques for buildings. It would have been obvious to one of the ordinary skill in the art before the effective filing date of the instant application to integrate Zhou’s design of representing 3D modeled hollow cuboids with respect to a floor plan to represent dimensions and boundary conditions of room models to be used with HVAC and Energy planning software (Zhou, [Page 926], “The dimensions of the residence are 13.70×11.00×2.90m, and floor area is 131.25m2 . It has a living room, bedroom, study etc. The three-dimensional drawing of the residence is shown in Figure 1(a) the floor plan of the residence is shown in Figure 1(b) energy consumption simulation used EnergyPlus software version 8.6. This study adopts the model of a standard floor in a high-rise building, therefore the boundary condition of floor and ceiling is set to adiabatic.”).

Merrell, Kim, and Zhou does not expressly disclose 
obtaining a computer with: a keyboard, a screen or monitor, and a mouse or track pad used to direct a cursor on said screen or monitor; 
entering the wall height specified on said floor plan into said software on said computer; 
entering the ceiling height or plate height specified on said floor plan into said software on said computer; 
each said one or more scalable cuboids may be repeatably resized or scaled to any desired size by selecting one said edge or said corner with said cursor, using said mouse or track pad, and moving said edge or said corner to expand or contract said edge or said corner or increase or decrease its size as desired, when said mouse or track pad is then released to leave said edge or said corner at this new location, thereby sizing or re-sizing said scalable cuboid;
each said one or more scalable 

However, Suchorab discloses 
obtaining a computer with: a keyboard, a screen or monitor, and a mouse or track pad used to direct a cursor on said screen or monitor (Suchorab, [Page 45, Fig. 2.5]); 
entering the wall height specified on said floor plan into said software on said computer (Suchorab, , [Page 45, Fig. 2.5]. [Page 47], “Box (Fig. 2.8) is the main primitive solid. Drawing of box relies on generation of 3D model by giving its all dimensions: base (two dimensions) and the height.” [Page 70], “Assumed height of the room is 2.70m (2.50m + 0.2m for suspended ceiling), so it is possible to generate external wall of aerated concrete using POLYSOLID function with the following parameters…” [Page 69-72, Wall Construction); 
entering the ceiling height or plate height specified on said floor plan into said software on said computer (Suchorab, [Page 45, Fig. 2.5]. [Page 50], “Pyramid is a solid presented on Fig. 2.14. By default it is defined by the base dimension and the height.” [Page 70], “Assumed height of the room is 2.70m (2.50m + 0.2m for suspended ceiling), so it is possible to generate external wall of aerated concrete using POLYSOLID function with the following parameters…” [Page 74-75], Ceiling Construction).
(Suchorab, [Page 45], “They can be edited using mouse by selecting, drng and dropping or with special dialogs like presented in Fig. 2.5, where tessellation, smoothness level etc. can be adjusted.” – Examiner’s Note: Fig. 25 displays different shapes, which includes cuboids, for editing.);
each said one or more scalable  may be repeatably resized or scaled to any desired size by selecting one said edge or said corner with said cursor, using said mouse or track pad, and moving said edge or said corner to expand or contract said edge or said corner or increase or decrease its size as desired, when said mouse or track pad is then released to leave said edge or said corner at this new location, thereby sizing or re-sizing said scalable triangular prism (Suchorab, [Page 45], “They can be edited using mouse by selecting, dragging and dropping or with special dialogs like presented in Fig. 2.5, where tessellation, smoothness level etc. can be adjusted.” – Examiner’s Note: Fig. 25 discloses different shapes, which includes triangular prisms, for editing).
Merrell, Kim, Zhou, and Suchorab are each and respectively analogous to the instant application because they are from the same field of endeavor of 3D modeling techniques for buildings. It would have been obvious to one of the ordinary skill in the art before the effective filing date of the instant application to integrate Suchorab’s design of obtaining computer components to resize or scale cuboids and triangular prisms to increase their practice applicability in modeling 3D surfaces (Suchorab, [Page 45], “Summarizing the most important information about 3D Surfaces it must be underlined, that they are easy editable, which significantly increases their practice applicability in modeling. They can be edited using mouse by selecting, dragging and dropping or with special dialogs like presented in Fig. 2.5, where tessellation, smoothness level etc. can be adjusted.”).

Regarding Claim 2, Merrell discloses a process for creating a real-time tabulation or matrix of exterior surface data (Merrell, [Page 1, 2nd col.], “The input to our tool is a concise (and possibly incomplete) list of high-level requirements, such as the number of bedrooms, number of bathrooms, and approximate square footage…”) [Page 181:3, 2nd col.], “The architectural program specifies all the rooms in the building, each room’s desired area and aspect ratio, and all adjacencies between rooms.” [Fig. 3] – Examiner’s Note: Merrell discloses the input to the tool as a “list” of requirements and also [Fig. 3] displays a table with square footage and area calculations for a plurality of rooms, which under the BRI, represents a “real-time tabulation or matrix” of surface data. A “tabulation” merely represents a way of processing information or data by putting it in a table (refer to Fig. 2a of the instant application.), of a three dimensional model of the living 4space or interior space of a house or building (Merrell, [1st page, 2nd col.], “The floor plans can be used to construct a three-dimensional model of the building…” [Figs. 1, 2, 9, 10, 14]) from a floor-plan drawing 5of the house or building  (Merrell, [1st page, 2nd col.], “The floor plans can be used to construct a three-dimensional model of the building…” [Figs. 1, 2, 6, 8, and 11]) 7comprising the steps of:  
obtaining a computer (Merrell, [Abstract], “We present a method for automated generation of building layouts for computer graphics applications.”) with:
	loading or installing a software on said computer (Merrell, [Abstract], “We present a method for automated generation of building layouts for computer graphics applications.”);
	11obtaining a digital file of a floor plan drawing (Merrell, [Page 181:5, Section 5], “Once an architectural program is generated, it is turned into a building layout: a detailed floor plan for each floor. These floor plans must realize the program and feature well-formed internal and external shapes.”) [Figs. 1, 2, 6, 8, and 11]) of the living space or 12interior space of a house or building (Merrell, [1st page, 2nd col.], “The floor plans can be used to construct a three-dimensional model of the building…[Figs. 1, 2, 9, 10, 14]) that shows a scaled two-13dimensional depiction of all walls, all floors, all doors, and all 14windows (Merrell, [Page 181:3, 2nd col.], “At this stage, wall segments are pinned down and doors, windows, and open walls are precisely specified… The first stage of our building layout pipeline expands a sparse set of high-level requirements – such as the desired number of bedrooms, bathrooms, and floors – into a complete architectural program.” [Page 181:7, 2nd col.], “Each available style is specified in a style template, listing the geometric and material properties of every building element: windows, doors, wall segments, gables, stairs, roofs, and patio poles and banisters.” [Fig 2]);
	15uploading or importing said digital file into said software on said 16computer (Merrell, [1st page, 2nd col.], “A set of floor plans that realizes the architectural program is then obtained through stochastic optimization (Figure 1, middle). The floor plans can be used to construct a three-dimensional model of the building (Figure 1, right). Taken together, the approach provides a complete pipeline for computer-generated building layouts.”).
	adding all windows (Merrell, [Page 181:7, 2nd col.], “Each available style is specified in a style template, listing the geometric and material properties of every building element: windows, doors, wall segments, gables, stairs, roofs, and patio poles and banisters.”) designated in said floor plan to the corresponding 8said exterior surface of said three-dimensional model of the living 9space or interior space as specified on said floor plan (Merrell, [1st page, 2nd col.], “The floor plans can be used to construct a three-dimensional model of the building…” [Figs. 1, 2, 9, and 14] – the figures disclose windows to exterior surfaces and interior spaces of the 3D model corresponding to the floor plan.); and  	
	10adding all doors (Merrell, [Page 181:7, 2nd col.], “Each available style is specified in a style template, listing the geometric and material properties of every building element: windows, doors, wall segments, gables, stairs, roofs, and patio poles and banisters.”) designated in said floor plan to the corresponding said 11exterior surface of said three-dimensional model of the living space or 12interior space specified on said floor plan  (Merrell, [1st page, 2nd col.], “The floor plans can be used to construct a three-dimensional model of the building…” [Figs. 1, 2, 9, and 14] – the figures disclose doors to exterior surfaces and interior spaces of the 3D model corresponding to the floor plan.);
	said real-time tabulation or matrix of exterior surface data (Merrell, [Page 1, 2nd col.], “The input to our tool is a concise (and possibly incomplete) list of high-level requirements, such as the number of bedrooms, number of bathrooms, and approximate square footage…”) [Page 181:3, 2nd col.], “The architectural program specifies all the rooms in the building, each room’s desired area and aspect ratio, and all adjacencies between rooms.” [Fig. 3] – Examiner’s Note: Merrell discloses the input to the tool as a “list” of requirements and also [Fig. 3] displays a table with total square footage and area calculations for a plurality of rooms, which under the BRI, represents a “real-time tabulation or matrix” of surface data. A “tabulation” merely represents a way of processing information or data by putting it in a table (refer to Fig. 2a of the instant application.) of a three-dimensional model of the living space or interior space includes a tabulation of each said exterior surface of said three-dimensional model of the living space with an accurate surface area measurement of each said exterior surface of said three-dimensional model of the living space (Merrell, [Page 1, 2nd col.], “The input to our tool is a concise (and possibly incomplete) list of high-level requirements, such as the number of bedrooms, number of bathrooms, and approximate square footage…”) [Page 181:3, 2nd col.], “The architectural program specifies all the rooms in the building, each room’s desired area and aspect ratio, and all adjacencies between rooms.” [Fig. 3] – Examiner’s Note: As noted above, Merrell discloses inputs as a list and [Fig. 3] displays a table with total square footage and area calculations for a plurality of rooms, which under the BRI, represents the “tabulation” or table including accurate surface area measurements for each room of the model being performed in real-time by a user.).

Merrell does not expressly disclose
obtaining a computer with: a keyboard, a screen or monitor, and a mouse or track pad used to direct a cursor on said screen or monitor; 
entering the wall height specified on said floor plan into said software on said computer; 
entering the ceiling height or plate height specified on said floor plan into said software on said computer; 
adding one or more scalable cuboids and/or one or more scalable triangular prisms to fill the entire living space or interior space of a house or building without any gaps or overlap between each of said one or more scalable cuboids and/or said one or more scalable triangular prisms to created said three-dimensional model of the living space or interior space specified on said floor plan;
 wherein, each said one or more scalable cuboids is a cuboid or hollow cube shaped member that is created in said software and depicted on said screen as an overlay on said floor plan;
each said one or more scalable cuboids has a first wall, a second wall, a third wall, a fourth wall, a ceiling, a floor, wherein each may be an interior surface or an exterior surface of said three-dimensional model of the living space or interior space specified on said floor plan;
each said one or more scalable cuboids may be repeatably resized or scaled to any desired size by selecting one said edge or said corner with said cursor, using said mouse or track pad, and moving said edge or said corner to expand or contract said edge or said corner or increase or decrease its size as desired, when said mouse or track pad is then released to leave said edge or said corner at this new location, thereby sizing or re-sizing said scalable cuboid;
each said one or more scalable triangular prisms is a triangular prism shaped member or three-sided prism shaped member that is created in said software and depicted on said screen as an overlay on said floor plan;
each said one or more scalable triangular prisms has a first wall, a second wall, a third wall, a ceiling, a floor, wherein each may be an interior surface or an exterior surface of said three-dimensional model of the living space or interior space specified on said floor plan;
each said one or more scalable decrease its size as desired, when said mouse or track pad is then released to leave said edge or said corner at this new location, thereby sizing or re-sizing said scalable triangular prism;
each said room on each said floor of said floor plan is filled with said one or more scalable cuboids and/or said one or more scalable triangular prisms so that all said rooms are completely filled with said scalable cuboids and/or said scalable triangular prisms, with exact alignment between these members; 
wherein, all said interior surfaces of each said scalable cuboid and each said scalable triangular prism are coincident with the contiguous surface of their neighboring said scalable cuboid or said scalable triangular prism, so that there are no gaps or overlap between these members and all said exterior surfaces of each said scalable cuboid and each scalable triangular prism are coincident with the contiguous surface of the corresponding wall, ceiling, or floor as specified on said floor plan so that there are no gaps or overlap between these members;
all said interior surfaces of each said scalable cuboid and each said scalable triangular prism are effectively removed to form a unitary piece or model that is said three dimensional model of the living space or interior space of a house or building.

	However, Kim discloses
	adding one or more scalable cuboids (Kim, [Figs. 3, 5, 20, and 21]) and/or one or more scalable 22triangular prisms (Kim, [Figs. 1, 12, 20-21, 23-24]) to fill the entire living space or interior space of a house or building without any gaps or overlap between each of said Page 1 of 8one or more scalable cuboids and/or said one or more scalable triangular prisms (Kim, [Figs. 1, 20-21, 23-24]) to created said three-dimensional model of the 3living space or interior space specified on said floor plan (Kim, [Figs. 1, 20-21, 23-24]); 
	each said one or more scalable cuboids has a first wall, a second wall, 8a third wall, a fourth wall (Kim, [Figs. 1 and 21]), a ceiling (Kim, [Figs. 1 and 21]), a floor (Kim, [Figs. 1 and 21]), wherein each Kim, [Figs. 1 and 21]);
each said one or more scalable triangular prisms (Kim, [Figs. 1, 20, and 21]) is a triangular prism 20shaped member or three-sided prism shaped member (Kim, [Figs. 1, 20, and 21]) that is created 21in said software and depicted on said screen as an overlay on said floor plan (Kim, [Figs. 1, 20, and 21]);Page 2 of 8
each said one or more scalable triangular prisms has a first wall, a second wall, a third wall (Kim, [Figs. 1 and 21]), a ceiling (Kim, [Figs. 1 and 21]), a floor (Kim, [Figs. 1 and 21]), wherein each may be an 3interior surface or an exterior surface of said three-dimensional 4model of the living space or interior space specified on said floor 5plan (Kim, [Figs. 1 and 21]);  	
	each said room on each said floor of said floor plan is filled with said 14one or more scalable cuboids (Kim, [Figs. 3, 5, 20, and 21]), and/or said one or more scalable 15triangular prisms (Kim, [Figs. 1, 20, and 21]), so that all said rooms are completely filled with 16said scalable cuboids and/or said scalable triangular prisms, with 17exact alignment between these members (Kim, [Figs. 1 and 21]); 
	wherein, all said interior 18surfaces of each said scalable cuboid and each said scalable 19triangular prism are coincident with the contiguous surface of their 20neighboring said scalable cuboid or said scalable triangular prism, 21so that there are no gaps or overlap between these members and all 22said exterior surfaces of each said scalable cuboid and each scalable triangular prism are coincident with the contiguous surface of the Page 3 of 8corresponding wall, ceiling, or floor as specified on said floor plan so that there are no gaps or overlap between these members (Kim, [Figs. 1 and 21]);
	 3all said interior surfaces of each said scalable cuboid and each said 4scalable triangular prism are effectively removed to form a unitary 5piece or model that is said three dimensional model of the living 6space or interior space of a house or building (Kim, [Fig. 12]).
Merrell and Kim are each and respectively analogous to the instant application because they are from the same field of endeavor of 3D modeling techniques for buildings. It would have been obvious to one of the ordinary skill in the art before the effective filing date of the instant application to integrate Kim’s design of representing a 3D modeled object as cuboids and prisms to represent real-world spaces (Kim, [Abstract], “For instance, a conventional room is surrounded by vertically aligned walls and a horizontally aligned ceiling and floor. For this reason, we propose a dedicated simplification method of 3D geometric objects in an indoor space. Our method takes full advantage of the prism model, which is an alternative 3D geometric model that supports prismatic shapes motivated by traits of indoor spaces.”).

Merrell and Kim does not expressly disclose 
obtaining a computer with: a keyboard, a screen or monitor, and a mouse or track pad used to direct a cursor on said screen or monitor; 
entering the wall height specified on said floor plan into said software on said computer; 
entering the ceiling height or plate height specified on said floor plan into said software on said computer; 
wherein, each said one or more scalable cuboids is a cuboid or hollow cube shaped member that is created in said software and depicted on said screen as an overlay on said floor plan;
each said one or more scalable cuboids may be repeatably resized or scaled to any desired size by selecting one said edge or said corner with said cursor, using said mouse or track pad, and moving said edge or said corner to expand or contract said edge or said corner or increase or decrease its size as desired, when said mouse or track pad is then released to leave said edge or said corner at this new location, thereby sizing or re-sizing said scalable cuboid;
each said one or more scalable 

wherein, each said one or more scalable cuboids is a cuboid or hollow cube shaped member that is created in said software and depicted on said screen as an overlay on said floor plan.
However, Zhou discloses wherein, 4each said one or more scalable cuboids is a cuboid or hollow cube 5shaped member (Zhou, [Page 926, [Fig. 1]) that is created in said software and depicted on said 6screen as an overlay on said floor plan (Zhou, [Page 926, [Fig. 1]).
Merrell, Kim, and Zhou are each and respectively analogous to the instant application because they are from the same field of endeavor of 3D modeling techniques for buildings. It would have been obvious to one of the ordinary skill in the art before the effective filing date of the instant application to integrate Zhou’s design of representing 3D modeled hollow cuboids with respect to a floor plan to represent dimensions and boundary conditions of room models to be used with HVAC and Energy planning software (Zhou, [Page 926], “The dimensions of the residence are 13.70×11.00×2.90m, and floor area is 131.25m2 . It has a living room, bedroom, study etc. The three-dimensional drawing of the residence is shown in Figure 1(a) the floor plan of the residence is shown in Figure 1(b) energy consumption simulation used EnergyPlus software version 8.6. This study adopts the model of a standard floor in a high-rise building, therefore the boundary condition of floor and ceiling is set to adiabatic.”).

Merrell, Kim, and Zhou does not expressly disclose 
obtaining a computer with: a keyboard, a screen or monitor, and a mouse or track pad used to direct a cursor on said screen or monitor; 
entering the wall height specified on said floor plan into said software on said computer; 
entering the ceiling height or plate height specified on said floor plan into said software on said computer; 
each said one or more scalable cuboids may be repeatably resized or scaled to any desired size by selecting one said edge or said corner with said cursor, using said mouse or track pad, and moving said edge or said corner to expand or contract said edge or said corner or increase or decrease its size as desired, when said mouse or track pad is then released to leave said edge or said corner at this new location, thereby sizing or re-sizing said scalable cuboid;
each said one or more scalable 

However, Suchorab discloses 
obtaining a computer with: a keyboard, a screen or monitor, and a mouse or track pad used to direct a cursor on said screen or monitor (Suchorab, [Page 45, Fig. 2.5]); 
entering the wall height specified on said floor plan into said software on said computer (Suchorab, , [Page 45, Fig. 2.5]. [Page 47], “Box (Fig. 2.8) is the main primitive solid. Drawing of box relies on generation of 3D model by giving its all dimensions: base (two dimensions) and the height.” [Page 70], “Assumed height of the room is 2.70m (2.50m + 0.2m for suspended ceiling), so it is possible to generate external wall of aerated concrete using POLYSOLID function with the following parameters…” [Page 69-72, Wall Construction); 
entering the ceiling height or plate height specified on said floor plan into said software on said computer (Suchorab, [Page 45, Fig. 2.5]. [Page 50], “Pyramid is a solid presented on Fig. 2.14. By default it is defined by the base dimension and the height.” [Page 70], “Assumed height of the room is 2.70m (2.50m + 0.2m for suspended ceiling), so it is possible to generate external wall of aerated concrete using POLYSOLID function with the following parameters…” [Page 74-75], Ceiling Construction).
(Suchorab, [Page 45], “They can be edited using mouse by selecting, dragging and dropping or with special dialogs like presented in Fig. 2.5, where tessellation, smoothness level etc. can be adjusted.” – Examiner’s Note: Fig. 25 displays different shapes, which includes cuboids, for editing.);
each said one or more scalable  may be repeatably resized or scaled to any desired size by selecting one said edge or said corner with said cursor, using said mouse or track pad, and moving said edge or said corner to expand or contract said edge or said corner or increase or decrease its size as desired, when said mouse or track pad is then released to leave said edge or said corner at this new location, thereby sizing or re-sizing said scalable triangular prism (Suchorab, [Page 45], “They can be edited using mouse by selecting, dragging and dropping or with special dialogs like presented in Fig. 2.5, where tessellation, smoothness level etc. can be adjusted.” – Examiner’s Note: Fig. 25 discloses different shapes, which includes triangular prisms, for editing).
Merrell, Kim, Zhou, and Suchorab are each and respectively analogous to the instant application because they are from the same field of endeavor of 3D modeling techniques for buildings. It would have been obvious to one of the ordinary skill in the art before the effective filing date of the instant application to integrate Suchorab’s design of obtaining computer components to resize or scale cuboids and triangular prisms to increase their practice applicability in modeling 3D surfaces (Suchorab, [Page 45], “Summarizing the most important information about 3D Surfaces it must be underlined, that they are easy editable, which significantly increases their practice applicability in modeling. They can be edited using mouse by selecting, dragging and dropping or with special dialogs like presented in Fig. 2.5, where tessellation, smoothness level etc. can be adjusted.”).

Conclusion
	Claims 1-2 are rejected.

Pertinent Arts of Record:
	The prior arts made of record and not relied upon is considered pertinent to applicant's disclosure:
	Vanker et al. (U.S. Patent Publication No. 2018/0260497 A1) discloses CAD techniques with respect to floorplans. 
	MacInnes et al. (U.S. Patent Publication No. 2005/0081161 A1) discloses 3D modeling techniques for homes. 
	Lewis et al. (Non-Patented Literature, “Generation of 3D building models from 2D architectural plans”) discloses generating 3D models from 2D floor plans. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER PHAM whose telephone number is (571)272-1512. The examiner can normally be reached on Monday-Friday from 8:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah, can be reached on (571)272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/P.T.P./Examiner, Art Unit 2146  
01/28/2022                                                      

/KAMINI S SHAH/Supervisory Patent Examiner, Art Unit 2146